Citation Nr: 1743532	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-33 270		DATE
	
	
THE ISSUES

1.  Entitlement to an effective date prior to June 6, 2002, for service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to August 19, 1994, for service connection for bilateral tinnitus.

3.  Entitlement to an increased evaluation for bilateral hearing loss in excess of 40 percent.

4.  Entitlement to an increased evaluation for bilateral tinnitus in excess of 10 percent.  


ORDER

An effective date prior to June 6, 2002, for service connection for bilateral hearing loss is denied. 

An effective date prior to August 19, 1994, for service connection for bilateral tinnitus is denied.

Increased evaluations for bilateral hearing loss and tinnitus are denied.


FINDINGS OF FACT

1.  The Veteran did not apply for service connection for bilateral hearing loss within a year of separating from active duty service; he applied for such benefits on June 6, 2002, after a previous denial of service connection for bilateral hearing loss became final.

2.  The Veteran did not apply for service connection for bilateral tinnitus within a year of separating from active duty service, and his earliest application for such benefits occurred on August 19, 1994. 

3.  Throughout the appeal period, the Veteran's hearing loss manifested in no greater than Level VI hearing loss in the right ear and Level IX hearing loss in the left ear.

4.  The Veteran's service-connected bilateral tinnitus is assigned a 10 percent evaluation, which is the maximum evaluation authorized under Diagnostic Code 6260, for either unilateral or bilateral tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 6, 2002, for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q) (2016).

2.  The criteria for an effective date prior to August 19, 1994, for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

3.  The criteria for an increased evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85. 4.86.

4.  The criteria for an evaluation in excess of 10 percent for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.87, DC 6260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty with the United States Navy from September 1954 to September 1956.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Jurisdiction of this case was later transferred to the RO in Baltimore, Maryland.

In May 2016, the RO increased the disability evaluation for bilateral hearing loss from 10 percent to 40 percent.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In a September 2017 Appellate Brief, the Veteran's representative requested a new examination for the hearing loss and tinnitus disabilities, noting that it had been three years since the last evaluation in 2014.  The passage of time, standing alone, does not render an examination inadequate for rating purposes.  As the Veteran does not contend and the record does not reflect that the Veteran's hearing loss has increased in severity since 2014, the Board finds that a new VA examination is not warranted.

I.  Effective Dates

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The date of receipt is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Where a claim has been finally adjudicated and then reopened at a later date, the effective date of such an award shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.   Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002).

A claim received within one year of separation from active service will be assigned an effective date of the day following separation.  38 U.S.C.A. §5110(b)(1); 38 C.F.R. § 3.400(b)(2).

Prior to March 24, 2015, VA defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014); see also 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (eliminating the informal claims).  An informal claim was defined as "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  Thus, for the relevant time period for this appeal, the essential elements for a claim, whether formal or informal, were "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

The Board notes first that, despite assertions made by the Veteran, he has been rated for bilateral hearing loss and bilateral tinnitus since the respective effective dates for each disability, and not for hearing loss in one ear and tinnitus in the other.

As for the Veteran's hearing loss claim, the record clearly establishes that the Veteran first filed a formal claim for service connection for hearing loss in July 1993, which was denied in an October 1994 rating decision.  The Veteran did not submit anything else until his October 1999 informal claim to reopen the hearing loss service connection claim; as no new evidence or notice of disagreement was received within one year of the October 1994 rating decision, it became final.  The Veteran's October 1999 claim to reopen the hearing loss claim was also denied, in a March 2000 letter, as no new evidence was submitted to support the claim.  See 38 C.F.R. § 3.158 (where evidence is not furnished within one year of request, claim is considered abandoned).

The Veteran next applied for hearing loss benefits on June 6, 2002, when he submitted a written statement labeled as a notice of disagreement.  This statement was construed as a new claim for hearing loss benefits, as explained in the March 2000 letter, as it was received beyond a year from the development letter sent to the Veteran in conjunction with his October 1999 claim to reopen.  The Veteran's June 2002 claim to reopen was denied in a December 2002 rating decision, which the Veteran appealed; the Board reopened the hearing loss claim in a December 2008 decision.  The Veteran was subsequently awarded service connection for bilateral hearing loss in a September 2009 rating decision, effective June 6, 2002, the date of the Veteran's latest and only successful claim to reopen the hearing loss claim.

This date, nor any date on which the Veteran applied for hearing loss benefits, is not within a year after his separation from active service in the Navy in September 1956.  The Veteran asserted that his hearing had been poor for his entire adult life; as such, the date entitlement arose predates the date the Veteran applied for hearing loss benefits.  Therefore, the date of application must serve as the effective date for the Veteran's service connection for bilateral hearing loss.

As there was a prior final denial of the Veteran's claim for service connection for hearing loss, the effective date cannot under VA laws and regulations be earlier than the claim to reopen.  The Veteran's successful claim to reopen was filed on June 6, 2002, which is the current effective date for his award of service connection.  Thus, the request for an earlier effective date for service connection for bilateral hearing loss must be denied.

Regarding the Veteran's claim for an earlier effective date for service connection for bilateral tinnitus, he made a claim for service connection for tinnitus in the October 1999 written statement, which was also denied in the March 2000 letter.  Although the Veteran submitted an August 2000 letter detailing his tinnitus symptoms, the RO did not consider this evidence, and only adjudicated the claim when the Veteran submitted his June 2002 written statement addressing both hearing loss and tinnitus benefits.  The Veteran was subsequently granted service connection for tinnitus in the September 2009 rating decision, effective June 6, 2002, the date of the new claim for service connection.  

However, the effective date was later revised after the Veteran filed a notice of disagreement with the September 2009 rating decision.  The RO noted a statement submitted on August 19, 1994, that referenced "nerve damage (tetonetis)" in association with only hearing background noise as a result of noise exposure while aboard a submarine in service.  The RO considered this a claim for tinnitus which had been pending since no final adjudication had been rendered, and revised the effective date of service connection for tinnitus from June 6, 2002, to August 19, 1994 under Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009) (a claim left pending without final adjudication may be addressed with a subsequent claim, in which case the effective date will be that applicable to the earlier claim).  

Again, August 19, 1994, as well as any date on which the Veteran applied for tinnitus benefits, is not within a year after his separation from active service in the Navy in September 1956.  

Although the Veteran stated that he had ringing in his ears since service, his first application for service connection for tinnitus was on August 19, 1994.  As the date entitlement arose predates the Veteran's application, it is the date of application that by law serves as the effective date of the Veteran's award.  Therefore, his request for an earlier effective date for service connection for tinnitus must be denied.

II.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activities, 38 C.F.R. § 4.10.  See Schafarth v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial evaluation following an award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

First, as regards the Veteran's claim for an increased evaluation for bilateral hearing loss, his hearing loss was rated as 10 percent disabling until December 13, 2010, and thereafter as 40 percent disabling.  December 13, 2010, is the date the Veteran filed for an increased evaluation.  

Evaluations for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test, the Maryland CNC test, together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85.

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes eleven auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI-VII, Diagnostic Code 6100.  Hearing acuity levels are assigned using just the puretone audiometry tests only where the examiner certifies that use of the speech discrimination test is not appropriate due to language difficulties or inconsistent speech discrimination test scores, for instance, or where exceptional patterns of hearing impairment exist.  38 C.F.R. §§ 4.85(c), 4.86.

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a)-(b).  In these circumstances, the hearing acuity level will be assigned using either Table VI or Table VIa, whichever yields the higher level.  Id. 

The Veteran underwent a VA audiological examination in July 2009, which returned the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
35
35
40
45
50
82%
LEFT
60
60
55
55
65
68%

The average puretone threshold was 42.5 decibels in the right ear and 58.75 decibels in the left ear.  Applying these results to Table VI yields a finding of Level III hearing loss in the right ear and Level V hearing loss in the left ear.  See 38 C.F.R. § 4.85(d).  Where hearing loss is at Level III in the better ear and Level V in the poorer ear, a 10 percent disability evaluation is assigned under Table VII.  Id. § 4.85(e).

The Veteran next underwent a VA audiological examination in June 2011, which returned the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
45
45
45
45
54
80%
LEFT
60
60
55
55
65
68%

The average puretone threshold was 47.25 decibels in the right ear and 58.75 decibels in the left ear.  Applying these results to Table VI again yields a finding of Level III hearing loss in the right ear and Level V hearing loss in the left ear.  See 38 C.F.R. § 4.85(d).  As noted above, where hearing loss is at Level III in the better ear and Level V in the poorer ear, a 10 percent disability evaluation is assigned under Table VII.  Id. § 4.85(e).

The Veteran underwent another VA audiological examination in August 2014, which returned the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
55
55
50
55
60
60%
LEFT
60
55
55
65
70
40%

The average puretone threshold was 55 decibels in the right ear and 61 decibels in the left ear.  Applying these results to Table VI yields a finding of Level VI hearing loss in the right ear and Level IX hearing loss in the left ear.  See 38 C.F.R. § 4.85(d).  Where hearing loss is at Level VI in the better ear and Level IX in the poorer ear, a 40 percent disability evaluation is assigned under Table VII.  Id. § 4.85(e).

No other audiograms are of record for the period following the Veteran's December 2010 claim for an increased evaluation.  Further, as noted above, the Veteran has not asserted that his hearing has worsened since the August 2014 examination was conducted.

As noted above, disability ratings for hearing loss are derived from a mechanical application of audiometric testing results to the rating schedule.  Lendenmann, 3 Vet. App. at 349.  As the audiometric testing from the period on appeal indicates a maximum disability evaluation of 40 percent, the Board finds that an increased evaluation for bilateral hearing loss is not warranted in the period since the Veteran's December 2010 claim.

As to the rating period prior to December 13, 2010, an increased rating may be granted where it is factually ascertainable that an increase in disability occurred during that period.  See 38 C.F.R. § 3.400(o)(2).  In this case, there is no evidence of record dated during the period from December 13, 2009 through December 13, 2010, showing that the service-connected bilateral hearing loss was measured as more severe than the criteria for a 10 percent evaluation.  In fact, the July 2009 audiogram indicated a 10 percent evaluation.  Accordingly, it is not factually ascertainable that an increase in disability occurred during that period such that a compensable rating may be granted for the service-connected bilateral hearing loss prior to December 13, 2010.  

Finally, the Veteran's claim for an increased evaluation for bilateral tinnitus must also be denied.  The maximum schedular rating available for tinnitus is 10 percent.  38 C.F.R. § 4.87; see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Throughout the entire initial rating period on appeal, the Veteran has been in receipt of a 10 percent disability rating for bilateral tinnitus under section 4.87.  Under Diagnostic Code 6260, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2.  

As the maximum schedular rating for tinnitus under Diagnostic Code 6260 has already been assigned, a higher schedular rating is not available, and the Veteran's claim for an evaluation in excess of 10 percent for bilateral tinnitus must be denied.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Disabled American Veterans

Department of Veterans Affairs


